DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 6, filed 12/21/2020, with respect to the rejection(s) of amended claim(s) 1 under Tour have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tour and Zhou (US 2003/0180472 A1) as necessitated by the claim amendments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.  The arguments are presented that Abdelsalam would not teach lithium ion conductors due to teaching the silicon particles are active materials.  These arguments are not found persuasive due to the fact that the silicon of Abdelsalam would need to conduct lithium ions to intercalate and de-intercalate lithium to function as an active material.
The arguments are presented that Abdelsalam would not teach electron and ion conductors impregnated into the surface of a metal film.  Abdelsalam is not relied upon for teaching this limitation.  The prior art of Bahr is relied upon for teaching a metal film that is deposited over anode materials resulting in portions of the anode materials being enclosed by (impregnated within) a metal film [0018, 0022, fig. 3].  When combined with 
The arguments are presented that Abdelsalam would not teach the lithium ion conductor as a core structure and the electron conductor as a shell structure.  These arguments are not found persuasive due to the fact that Abdelsalam teaches the electron conductors (elongate nanostructure materials and carbon black) surround the ion conductors (silicon particles).  This structure is seen in figures 2 and 4 of Abdelsalam.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. (US 2019/0181425 A1, hereafter Tour) in view of Zhou (US 2003/0180472 A1).
With regard to claim 1, Tour teaches a lithium composite anode comprising [abstract] :
a metal film (Li metal) [0130]; and 
lithium ion conductors (electrolyte) and electron conductors (carbon nanotubes) dispersed on one surface of the metal film, wherein some of the lithium ion conductors and the electron conductors are impregnated into the metal film from the one surface of the metal film (the electrolyte coated nanotubes are pressed into the film with enough force to dope the nanotubes with lithium) [0130, fig. 24A-24C].

With regard to claims 14 and 17, modified Tour would teach the claimed electron conductor aspect ratio due to the use of nanotubes [Tour 0130] and would teach the claimed electron conductor aspect ratio due to the solid ion conducting coating taught by Zhou conforming to the shape of the nanotubes it is coated on [Zhou 0063].  

Claims 1-5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0004488 A1, hereafter Abdelsalam) in view of Bahr et al. (US 2012/0164529 A1, hereafter Bahr).
With regard to claim 1, Abdelsalam teaches a lithium composite anode [0065] comprising: 
a metal film (copper current collector) [0062]; and 
lithium ion conductors (silicon particles) and electron conductors (elongate nanostructure materials and carbon black) dispersed on one surface of the metal film and having a solid structure [0062, 0069, 0114, 0116, 0125].
Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same 
With regard to claim 2, Abdelsalam teaches the lithium ion conductors and the electron conductors have a one-dimensional linear structure [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 3, Abdelsalam teaches the ion (silicon particles) and electron conductors (carbon nanostructures) comprise nanowires or nanotubes [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 4, Abdelsalam teaches a core shell structure with the each of electron conductors surrounding each of the ion conductors (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 2, fig. 4a-b].
With regard to claim 5, Abdelsalam teaches a binder [0137-0138] which would be capable of cross linking the electron conductors and ion conductors.  For example PAA has a carboxylic group capable of cross linking and therefore reads on the instant claimed invention.  While intended use recitations and other types of functional apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. 
With regard to claim 13, Abdelsalam teaches an inner surface of the shell structure is coupled to the outer surface of the core structure (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 4a-c].
With regard to claim 14, Abdelsalam teaches aspect ratios of up to 3 to 1 [0107].
With regard to claim 15, Abdelsalam teaches a largest dimension of less than 30 microns and a smallest dimension of less than 300 nanometers, which would overlap and obviate the claimed length range [0110-0111].
With regard to claim 16, Abdelsalam teaches ion conductors (silicon particles) in a weight range of 50 wt. % to 80 wt. % which would fall within and obviate the claimed range [0144]. 
With regard to claim 17, Abdelsalam teaches aspect ratios up to 500 [0115].
With regard to claim 18, Abdelsalam does not explicitly teach the claimed length.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size.  See MPEP 2144.04 IV.
With regard to claim 19, Abdelsalam teaches electron conductors (carbon nanostructures and carbon black) in a weight range up to 50 wt. % which would fall within and obviate the claimed range [0144].

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam and Bahr as applied to claims 1-5 and 13-19 above, and further in view of Holme (US 2016/0104891 A1, hereafter Holme).
With regard to claims 6-8, Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor or electron conductor materials and does not explicitly teach that the conductor materials do not react with lithium at a driving voltage (which would be a property of the material used for the conductor).  However, in the same field of endeavor, Holme teaches the use of LSTPS (which would include LSTP) as an electrolyte (ion conducting material) in an anode [0007, 0014] and teaches the use of copper or nickel to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the LSTPS and copper or nickel conductive materials of Holme (which should not react with Li at driving voltage since they would have the same compositions as the claimed materials) with the anode of Abdelsalam since they are known to be effective electrolyte (ion conducting) and electron conducting materials [Holme 0007, 0014, 0099].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/BRENT C THOMAS/Examiner, Art Unit 1724                            

/BRIAN R OHARA/Examiner, Art Unit 1724